Citation Nr: 0329508	
Decision Date: 10/29/03    Archive Date: 11/05/03	

DOCKET NO.  02-01 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain, currently evaluated at 10 percent. 

2.  Entitlement to an effective date prior to March 6, 2001, 
for reinstatement of compensation benefits for a low back 
strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied the benefits sought on appeal.  
The veteran, who had active service from May 1987 to 
March 1994, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses that, effective 
September 26, 2003, the schedular criteria in the Schedule 
for Rating Disabilities of the spine were amended.  See 
68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  However, the 
veteran's claim for increased evaluation for his low back 
disability has not been considered under the amended 
criteria.  This should be accomplished prior to further 
appellate review.

In addition, it is not clear whether the VA examination 
afforded the veteran in June 2001 is sufficient to evaluate 
the veteran's disability under the amended schedular 
criteria.  The RO will have an opportunity to review the 
report of the June 2001 VA examination and determine whether 
it is sufficient for evaluating the veteran's disability 
under both the old and new schedular criteria.

Lastly, the Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist the claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

However, the record does not reflect that the veteran was 
notified of the VCAA in connection with his claims for an 
increased evaluation for his low back disability and for an 
earlier effective date for the reinstatement of compensation 
for that disability.  The Board does acknowledge that the 
veteran was provided a letter in May 2001, which informed him 
of the VCAA in connection with a claim for service 
connection, but the record contains no reference to the VCAA 
in connection with the claims currently on appeal.  Suffice 
it to point out that the evidence necessary to substantiate a 
claim for an increased evaluation or an earlier effective 
date differs substantially from that necessary to establish a 
claim for service connection.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  Given the guidance from the Court, this procedural 
error must be addressed prior to final appellate review.  The 
Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007,-7008, -7009, 
-7010 (Fed. Cir. Sept. 22, 2003) the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  This decision 
will likely have bearing on the notice provided to the 
appellant concerning the VCAA.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, and to ensure due 
process, it is the opinion of the Board that further 
development of the case is necessary.  Accordingly, this case 
is REMANDED for the following actions:

1.  The RO should consider the veteran's 
claim for an increased evaluation under 
the amended schedular criteria for 
evaluating disabilities of the spine that 
became effective September 26, 2003.  In 
doing so, the RO should review the 
June 2001 VA examination to determine 
whether that examination report is 
adequate for evaluating the veteran's 
disability under both the old and new 
criteria.  If the examination report is 
inadequate for evaluating the veteran's 
disability under the amended criteria, 
the veteran should be afforded another VA 
examination.

2.  In addition to the development 
requested above, the RO should consider 
the appellant's claim under the VCAA.  In 
doing so, the RO should ensure that the 
notification and assistance requirements 
of the VCAA are satisfied, including 
notifying the appellant of the division 
of responsibilities between the VA and 
the appellant for obtaining evidence in 
support of his claims.  The RO should 
ensure that all of the VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002), the recent 
decision in Paralyzed Veterans of 
America, v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 
(Fed. Cir. Sept. 22, 2003) as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A, and any 
other applicable legal precedent.

After review of the case based on any additional evidence, if 
the benefits sought are not granted, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence and/or argument he 
desires to have considered in connection with his appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until he is notified.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



